 



Exhibit 10.2

Terrapin 3 Acquisition Corporation

1700 Broadway

18th Floor

New York, NY 10019

 

July 13, 2016

 

Deutsche Bank Securities Inc.

60 Wall Street, 2nd Floor

New York, New York 10005

 

Re: Deferred Discount Reduction

 

Ladies and Gentlemen:

 

Reference is made to the following agreements:

 

(i)        the Underwriting Agreement, dated July 16, 2014 (the “Underwriting
Agreement”), between Terrapin 3 Acquisition Corporation (the “Company”) and
Deutsche Bank Securities Inc. (“Deutsche Bank”), as representative on behalf of
the several underwriters named in Schedule I thereto (the “Underwriters”); and

 

(ii)       the Business Combination Agreement, dated as of July 13, 2016, among
the Company, Yatra Online, Inc. and the other parties thereto (as may be
amended, the “Business Combination Agreement”).

 

Capitalized terms used but not defined herein shall have the meaning set forth
in the Underwriting Agreement.

 

This is to confirm that, notwithstanding anything to the contrary set forth in
the Underwriting Agreement, the Underwriters hereby agree that in the event that
the Deferred Discount becomes payable from the Trust Account upon the Company’s
consummation of the transactions contemplated by the Business Combination
Agreement, such aggregate Deferred Discount shall be reduced by 50%, from $0.35
per Unit ($7,451,250 in the aggregate) to $0.175 per Unit ($3,725,625 in the
aggregate).

 

Deutsche Bank represents and warrants that it is the only party entitled to the
Deferred Discount and thereby is the party authorized to agree to the
aforementioned reduction to the Deferred Discount. This letter agreement shall
be null and void if the Business Combination is not consummated in accordance
with the terms of the Business Combination Agreement. This letter sets forth the
entire agreement with respect to the Deferred Discount and may only be amended
by a writing signed by the Company and the Underwriters.

 

This letter agreement and the rights and obligations of the parties hereunder
shall be construed in accordance with and governed by the laws of New York
applicable to contracts wholly performed within the borders of such state,
without giving effect to the conflict of law principles thereof. This letter
agreement may be executed in one or more counterparts, all of which when taken
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

 

 

 

If the foregoing accurately sets forth our understanding and agreement, please
sign a copy of this letter agreement in the space indicated below and return it
to us.

 

  TERRAPIN 3 ACQUISITION CORPORATION         By: /s/ Sanjay Arora   Name: Sanjay
Arora   Title: Chief Executive Officer

 

Agreed to and Acknowledged:         Deutsche Bank Securities Inc.         By:
/s/ Eric Steifman   Name: Eric Steifman   Title: Managing Director         By:
/s/ Mahesh Srinivasan   Name: Mahesh Srinivasan   Title: Director  

 

2 

 

